Exhibit SETTLEMENT AGREEMENT AND RELEASE This Settlement Agreement and Release (this “Agreement”) is made and entered into on June 29, 2007 by and among Newlook Industries Corp. (“Newlook”) and Wireless Age Communications, Inc. (“Wireless Age,” and together with Newlook, each a “Party” and collectively the “Parties”): WHEREAS, on August 3, 2006, Wireless Age entered into a Preferred Stock Purchase Agreement (the “Barron Purchase Agreement”) with Barron Partners LP (“Barron”), pursuant to which Barron acquired Series A Preferred Shares and warrants to purchase shares of Wireless Age’s common stock; and WHEREAS, at the closing of the Barron Purchase Agreement on August 3, 2006 (the “Closing”), Wireless Age received $1,000,000 cash from Barron and issued 7,142,900 Series A Convertible Preferred Shares, each convertible into one share of common stock (the “Series A Preferred Shares”) and warrants to purchase 7,500,000 common shares at a purchase price of $0.25 per share (the “Series A Warrant”) and 7,500,000 common shares at a purchase price of $0.50 per share (the “Series B Warrant” and together with the Series A Warrant, the “Warrants”); and WHEREAS, it was agreed pursuant to the Barron Purchase Agreement that the exercise prices for the Warrants and the conversion price for the Series A Preferred Shares would be subject to certain proportional and percentage adjustments, in respect of
